Case 1:20-cv-00072-SPW-TJC Document1 Filed 05/29/20 Page 1 of 21

Loren J. O'Toole II

O'TOOLE LAW FIRM

209 North Main Street

P.O. Box 529

Plentywood, MT 59254-0529
Phone: (406) 765-1630

Fax: (406) 765-2945

Email: otoole@otoolelawmt.com

Attorney for Plaintiff,
Lund Mineral Trust

IN THE DISTRICT COURT OF THE UNITED STATES

DISTRICT OF MONTANA

BILLINGS DIVISION

LUND MINERAL TRUST,
Plaintiff,

KRAKEN OIL & GAS, LLC; KOCH
EXPLORATION COMPANY, LLC;
SLAWSON EXPLORATION COMPANY,
INC; BROOKOVER ENTERPRISES;
VIERSON OIL & GAS CO; STEEL
HOLDINGS, INC; KEPASA CORP;
KONA OIL & GAS PROPERTIES;
CONTINENTAL RESOURCES, INC;
SHARP SEEDS, LLC; SWC
PRODUCTION, INC; BMNW
RESOURCES, LLC; ANDERSON OIL
& GAS, INC; STROUBE ENERGY
CORPORATION; EDWARD L. ERVIN;
MARILYN JOY ERVIN; SABINE
OIL & GAS CORPORATION;

KRAKEN ROYALTY PARTNERS, LLC;

COMPLAINT
Case 1:20-cv-00072-SPW-TJC Document 1 Filed 05/29/20 Page 2 of 21

LBD, INC; MIKE A. DAVIS; JIM )
C. DAVIS; DAVIS INVESTMENT )
LIMITED PARTNERSHIP, LTD; )
PAT DAVIS DODSON; MICHAEL )
KERNEN; JOHN BRUCE BRANSON )
REVOCABLE TRUST; PATRICIA A.  )
BRANSON REVOCABLE TRUST; BAR)
1, LLC; JAMES L. ROBBINS; )
LINDA ROBBINS; CECIL B. )
WOHLFORD; CAROL L. WOHLFORD; )
WILLIAM G. DUTTON; DELMER F. _ )
CHAPMAN; PHYLLIS J. CHAPMAN; )
ROBERT F REINER; BEVERLY B.  )
REINER; HNL ROYALTY COMPANY;  )
DRAGON ROYALTIES; DAVID J. )
PERRIN; TERRY W. WAGES; SALLY )
J. FISHER; BRANT A. FISHER )
AND JOHN DOES 1-100, )

)

)

Defendant.

COMES NOW the Lund Mineral Trust (herein the "Trust") by and
through its Trustees, Harlan K. Lund, Bruce E. Freeman, and Blake
Rasmussen and for its cause of action states as follows:

PARTIES

1. Harlan K. Lund, Bruce E. Freeman and Blake Rasmussen are
the duly appointed Trustees of the Trust.

2. The Trust is duly formed under Montana law with its
principal place of business in Sheridan County, Montana.

3. Defendant Kraken Oil & Gas, LLC ("Kraken")is a Delaware
limited liability company with its principal place of business at

9821 Katy Freeway, Suite 460, Houston, Texas 77024.
Case 1:20-cv-00072-SPW-TJC Document 1 Filed 05/29/20 Page 3 of 21

4. Defendant Koch Exploration Company, LLC, f£/k/a Koch
Exploration Company, is a Delaware limited liability company, with
its principal place of business 4111 E. 37th Street North, Wichita,
Kansas 67220.

5. Defendant Slawson Exploration Company, Inc. is a Kansas
corporation with its principal place of business at 727 N. Waco,
Suite 400, Wichita, Kansas 67203.

6. Defendant Brookover Enterprises is a Kansas general
partnership with its principal place of business at P.O. Box 917,
Garden City, Kansas 67846.

7. Defendant Viersen Oil & Gas Co. is an Oklahoma
corporation with its principal place of business at 7130 South
Lewis, Suite 200, Tulsa, Oklahoma 74136.

8. Defendant Steel Holdings, Inc. is an Oklahoma corporation
with its principal place of business at 430 Neustadt Plaza,
Ardmore, Oklahoma 73401.

9. Kepasa Corp. is an Oklahoma corporation with its
principal place of business at 320 NW 16th Street, Oklahoma City,
Oklahoma 73103.

10. Kona Oil & Gas Properties is a limited partnership with
its principal place of business at 1302 West Avenue, Austin, Texas
78701.

11. Defendant Continental Resources, Inc. is an Oklahoma

corporation with its principal place of business at 20 North
Case 1:20-cv-00072-SPW-TJC Document1 Filed 05/29/20 Page 4 of 21

Broadway, Oklahoma City, Oklahoma 73102.

12. Defendant Sharp Seeds, LLC, is a Kansas limited liability
company with its principal place of business at 3009 N. Cottonwood,
Healy, Kansas 67850.

13. Defendant SWC Production, Inc. is an Oklahoma Corporation
with its principal place of business at 210 Park Avenue #2820,
Oklahoma City, Oklahoma 73102.

14. Defendant BMNW Resources, LLC, is a Texas limited
liability company with its principal place of business at 6440
North Central Expressway, Dallas, Texas 75206.

15. Defendant Anderson Oil & Gas, Inc. is a Texas corporation
with its principal place of business at P.O. Box 12225, Dallas,
Texas 75225.

16. Defendant Stroube Energy Corporation is a Texas
corporation with its principal place of business at 915 One Energy
Square, 4925 Greenville Avenue, Dallas, Texas 75206.

17. Defendant Edward L. Ervin is a resident of Littleton,
Colorado and domiciled in Colorado at 1081 West Dry Creek Road,
Littleton, Colorado 80120.

18. Defendant Marilyn Joy Ervin is a resident of Littleton,
Colorado and domiciled in Colorado at 1081 West Dry Creek Road,
Littleton, Colorado 80120.

19. Defendant Sabine Oil & Gas Corporation is a New York

corporation with its principal place of business located at 1415
Case 1:20-cv-00072-SPW-TJC Document1 Filed 05/29/20 Page 5 of 21

Louisiana, Suite 1600, Houston, Texas 77002.

20. Defendant Kraken Royalty Partners, LLC, is a Delaware
limited liability company with its principal place of business
located at 9821 Katy Freeway, Suite 460, Houston, Texas 77024.

\

21. Defendant LBD, Inc. also known as LBD Operations, Inc. is
an Arkansas corporation with its principal place of business
located at 5008 Hawthorne Road, Little Rock, Arkansas 72207.

22. Defendant Mike A. Davis is a resident and domiciled in
Arkansas whose mailing address is P.O. Box 308, Magnolia, Arkansas
71753.

23. JimC. Davis aka Jim Davis is a resident and domiciled in
Arkansas whose mailing address is 309 South Myrtle, Warren,
Arkansas 71971. |

24. Defendant Davis Investment Limited Partnership, LTD, is a
Texas limited partnership with its principal place of business
located at 6 Twelve Pine Court, Woodlands, Texas 77381.

25. Defendant Pat Davis Dodson is an Arkansas resident and
domiciled in Arkansas whose mailing address is 10 Longfellow Lane,
Little Rock, Arkansas 72207.

26. Defendant Michael Kernen is an Oklahoma resident and
domiciled in Oklahoma with a mailing address of 1312 Shelley Lane,
Edmond, Oklahoma 73034.

27. Defendant John Bruce Branson Revocable Trust dated

November 1, 2014, is a Colorado trust with its principal place of
Case 1:20-cv-00072-SPW-TJC Document1 Filed 05/29/20 Page 6 of 21

business located at 27778 Road P, Delores, Colorado 81323.

28. Defendant Patricia A. Branson Revocable Trust dated
November 1, 2014, is a Colorado trust with its principal place of
business located at 532 Cajetan Street, Fort Collins, Colorado
80524.

29. Defendant Bar 1, LLC, is an Arizona limited liability
company with its principal place of business located at 5503 East
Sheena Drive, Scottsdale, Arizona 85254.

30. Defendants James L. Robbins and Linda Robbins are
residents of Kansas and domiciled in Kansas at 1203 North Covington
Circle, Wichita, Kansas 67230.

31. Defendants Robert Todd Slawson, Trustee of the Todd
Slawson Trust dated December 20, 2010, is a Kansas trust with its
principal place of business located at 727 North Waco Ave, Suite
400, Wichita, Kansas 67230.

32, Defendants Cecil B. Wohlford and Carol L. Wohlford are Co-
Trustees of the Cecil B. Wohlford and Carol A. Wohlford Revocable
trust whose principal place of business is 14215 Brookline Court,
Wichita, Kansas 67230.

33. Defendant William G. Dutton is a resident of Kansas and
domiciled in Kansas at 418 North Timberridge Circle, Wichita,
Kansas 67230-6637.

34. Defendants Delmer F. Chapman and Phyllis J. Chapman are

residents of Utah and domiciled in Utah at 150 N 3050 East TRLR 97,
Case 1:20-cv-00072-SPW-TJC Document 1 Filed 05/29/20 Page 7 of 21

Saint George, Utah 84790.

35. Robert F. Reiner and Beverly B. Reiner are residents of
Wyoming with a mailing address of 6021 South Poplar Street, Casper,
Wyoming 82601 and domiciled in Wyoming.

36. Defendant HNL Royalty is a Texas corporation whose
principal place of business is located at 1801 West Texas Avenue,
Midland, Texas 79701.

37. Defendant Dragon Royalties is a Texas limited liability
company whose principal place of business is Midland, Texas.

38. Defendants Beverly B. Reiner and Robert F. Reiner,
Trustees of the Beverly B. Reiner and Robert F. Reiner Joint
Revocable Living Trust dated April 24, 2006, are residents of
Wyoming domiciled in Wyoming with the trust's principal place of
business located at 6021 South Poplar Street, Casper, Wyoming
82601.

39. Defendant David J. Perrin is a resident of Florida and
domiciled in Florida at 3773 Eagle Hammock Drive, Sarasota, Florida
34240.

40. Defendant Terry W. Wages is a resident of Kansas and
domiciled in Kansas at 7216 Southwest Palace Dr, Topeka, Kansas
66610.

41. Defendant Sally J. Fisher and Brant A. Fisher are

residents of Kansas and domiciled in Kansas at 1507 South Blue Sage

Circle, Wichita, Kansas 67230.
Case 1:20-cv-00072-SPW-TJC Document1 Filed 05/29/20 Page 8 of 21

42. Plaintiffs are unaware of the true names or capacities,
whether individuals or business entities, of Defendants John Does
1-100 and therefore names them by such fictitious names and will
seek leave of the Court to insert true names and capacities once
they have been ascertained.

JURISDICTION AND VENUE

 

43. The Court has jurisdiction under 28 U.S.C. §1332 because
complete diversity of citizenship exists between the Plaintiff and
all Defendants and the amount in controversy exceeds $75,000.

44. Venue is proper as the dispute involves interests in real
property located in Richland County, Montana, which lies within the
Billings Division of the United States District Court for the
District of Montana.

FACTS

45. The Trust is the owner of all of the minerals underlying

the following described real property in Richland County, Montana:

TOWNSHIP 25 NORTH, RANGE 59 EAST, MPM
Sections: SE4NW4, NW4SE4, NE4SW4, SW4NE4

46. On November 28,1983, Dannette L. Rasmussen, Hertha L.
Lund and George S. Lund, Trustees of the Trust entered into an Oil
and Gas Lease (the "1983 Lease") recorded on December 9, 1983, at
Book E184, pages 928-929 in the miscellaneous records of the
Richland County Clerk and Recorders Office.

A true and correct copy of the 1983 Lease is attached hereto

as Exhibit "A" and incorporated herein as though fully set forth in

8
Case 1:20-cv-00072-SPW-TJC Document 1 Filed 05/29/20 Page 9 of 21

this place.

47. The 1983 Lease provided for a term of "Five (5) years
from date and as long thereafter as oil or gas of whatsoever nature
or kind, or either of them is produced from said land or premises
pooled therewith or drilling operations are continued as herein
provided." (See Lease attached as Ex. A. 7.2)

48. On or about October 17, 1988, the Trustees of the Trust
along with the lessees who owned an interest in the 1983 Lease at
that time executed an Oil and Gas Amendment (the "Amendment"). A
true and correct copy of the Amendment is attached hereto as
Exhibit "B" and incorporated herein as though fully set forth in
this place.

THE LUND 1-5 WELL

 

49. On or about August 19, 1987, Donald C. Slawson began
drilling the Lund 1-5 well located in the NE4SW4 of Section 5,
Township 25 North, Range 59 East, MPM, in Richland County, Montana,
completing the Lund 1-5 well as a Ratcliffe producer on or about
November 8, 1987.

50. The Lund 1-5 well was completed with Ratcliffe
perforations from 8,924 feet to 8,950 feet.

51. White Rock Oil & Gas, LLC became the operator of the Lund
1-5 well.

52. An operator of an oil and gas well is required to file

monthly production reports with the Montana Board of Oil and Gas
Case 1:20-cv-00072-SPW-TJC Document 1 Filed 05/29/20 Page 10 of 21

Conservation (herein "the Board").

53. The Board maintains well production history on its
website.

54. A true and correct copy of the history of the well
production from May 31, 2003 through December 31, 2019 for the Lund
1-5 well is attached hereto as Exhibit "C" and incorporated herein
by reference as though fully set forth in this place.

55. The report shows no production from the Lund 1-5 well
from July 1, 2017 to October 31, 2018 and no production from
December 1, 2018 to October 31, 2019.

56. The 1983 Lease from the Trust expired by its own terms as
to the SW4 of Section 5, Township 25 North, Range 59 East, Richland
County, Montana.

57. On April 12, 2019, the Trust entered into a new oil and
gas lease with White Rock Oil & Gas GP II, LLC, covering the NE4SW4
of Section 5, Township 25 North, Range 59 East, MPM, recorded at
Book E 440, pages 544-48, on May 13, 2019, in the miscellaneous
records of the Richland County Clerk and Recorder. A true and
correct copy of this lease is attached as Exhibit "D".

58. The above described lease states, "Notwithstanding
anything to the contrary contained herein, this lease is limited to
and includes only the Ratcliffe Formation, and no other formation,
zone or interval is covered hereby.”

59. All formations, zones, or intervals under the NE4SW4 of

10
Case 1:20-cv-00072-SPW-TJC Document-1 Filed 05/29/20 Page 11 of 21

Section 5, Township 25 North, Range 59 East, MPM, Richland County,
Montana with the exception of the Ratcliffe Formation are unleased.

FOUR MILE 4-5 WELL

 

60. On or about May 1, 1988. Meridian Oil, Inc. began
drilling the Four Mile 4-5 well located in the NE4NW4 of Section 5,
Township 25 North, Range 59 East, MPM, in Richland County, Montana
completing the Four Mile 4-5 well as a Ratcliffe producer on or
about June 29, 1988.

61. The Four Mile 4-5 well was completed with Ratcliffe
perforations from 8,930 feet to 8,951 feet.

62. The Four Mile 4-5 well ceased operations on July 5, 2017
and did not rig up until September 27, 2017.

63. The 1983 Lease has expired by its own terms as to the
SE4NW4 of Section 5, Township 25 North, Range 59 East, Richland
County, Montana.

64. On June 18, 2019, but effective October 1, 2017, the
Trust entered into a new lease with White Rock Oil & Gas GP II, LLC
covering the SE4NW4 of Section 5, Township 25 North, Range 59
East, MPM, Richland County, Montana. A true and correct copy of
this lease is attached hereto as Exhibit "E".

65. The aforementioned lease contains the following
provisions:

Notwithstanding anything to the contrary
contained herein, this lease is limited to

those depths from surface to 9,271 feet, being
the total depth drilled in the Four Mile 4-5

11
Case 1:20-cv-00072-SPW-TJC Document 1 Filed 05/29/20 Page 12 of 21

well (API#25083217680000).

66. All formations deeper than 9,271 feet, which includes the
Bakken/Three Forks Formations under the SE4NW4 of Section 5,
Township 25 North, Range 59 East, MPM, Richland County, Montana,
owned by the Trust are unleased.

TRUST 2-5 WELL

 

67. On or about November 24, 1988 Donald C. Slawson, began
drilling the Trust 2-5 well located in the NW4SE4 of Section 5
completing the well as Ratcliffe producer on or about January 28,
1989.

68. The Trust 2-5 well was completed with perforations
between 8,955 feet and 8,985 feet.

69. The drilling and spacing unit for the Trust 2-5 well was
the SE4 of Section 5, Township 25 North, Range 59 East, MPM,

Richland County, Montana.

70. The Trust 2-5 well ceased production on or about November
1, 2016 and no oil or gas was produced from this well for at least
a year. A true and correct copy of the well production for the
Trust 2-5 well as maintained by the Board is attached hereto as
Exhibit "F".

J1. The 1983 Lease expired by its own terms as to the NW4SE4
of Section 5.

72. On April 12, 2019, the Trust entered into a new oil and

gas lease with White Rock Oil & Gas GP II, LLC covering the NW4SE4

12
Case 1:20-cv-00072-SPW-TJC Document 1 Filed 05/29/20 Page 13 of 21

of Section 5, Township 25 North, Range 59 East, MPM, Richland
County, Montana.

73. The aforementioned lease contains the following
provision:

Notwithstanding anything to the contrary
contained herein, this lease is limited to and
includes only the Ratcliffe formation and no
other formation, zone or interval is covered
hereby.

74. The lease set forth as Exhibit "G" has a primary term of
90 days.

75. Because the 90 primary term was about to expire the
parties entered into an extension. A true and correct copy is
attached hereto as Exhibit "H".

76. The 1983 Lease attached as Exhibit "A" has expired by its
own terms, and all formations other than the Ratcliffe formation
owned by the Trust under the SE4 of Section 5, Township 25 North,
Range 59 East, MPM, Richland County, Montana are unleased.

FLETCH 5-8 #1H WELL

77. On October 21, 2017, Kraken Operating LLC (herein
"Kraken") spudded the Fletch 5-8 #1H well.

78. The Fletch 5-8 #1H well is a horizontal Bakken/Three
Forks well.

79. The Fletch 5-8 #1H well never physically penetrated any
of the mineral acres owned by the Trust.

80. At the time the Fletch 5-8 #1H well was drilled, the only

13
Case 1:20-cv-00072-SPW-TJC Document 1 Filed 05/29/20 Page 14 of 21

acreage owned by the Trust that was under lease was the SW4NE4 of
Section 5, Township 25 North, Range 59 East MPM, Richland County,
Montana.

81. Kraken applied to the Board to create a permanent spacing
unit comprised of all of Sections 5 and 8, Township 25 North, Range
59 East, Richland County, Montana for the production of oil and
associated natural gas from the Bakken/Three Forks Formation with
respect to the Fletch 5-8 #1H well sometime in July, 2018.

82. Simultaneously with its spacing application Kraken filed
a pooling application with the Board to pool all of Sections 5 and
8, Township 25 North, Range 58 East, MPM, Richland County, Montana.

83. On August 9, 2018, the Board heard Kraken's application
for permanent spacing and pooling.

84. The Board granted the application for permanent spacing
and then the application for pooling on August 9, 2018 by Order 34-
2018 and Order 35-2018, respectively. See Exhibits "I" and ng"
attached.

85. These orders represent the first time that the Trust
minerals were permanently spaced and pooled for the Bakken/Three
Forks Formation.

86. At the time of the Board's orders the NE4SW4, N4W4SE4,
SE4NW4 of Section 5 were not leased for the Bakken/Three Forks
Formation.

FLETCH 5-8 #2 3 4, and #5 WELLS

14
Case 1:20-cv-00072-SPW-TJC Document 1 Filed 05/29/20 Page 15 of 21

87. Kraken filed an application with the Board to drill
four additional Bakken/Three Forks wells within the permanent
spacing unit comprised of Sections 5 and 8, Township 25 North,
Range 59 East, Richland County, Montana, in the late summer or
fall of 2018.

88. The Board held a hearing on October 4, 2018, and the
application to drill four more horizontal wells was granted by
Board Order 57-2018. See Exhibit "K" attached.

89. Kraken never sent an authorization for expenditure for
the Trust to participate in any of the Fletch wells.

90. Kraken drilled and completed the Fletch 5-8 #2H well,
the Fletch 5-8 #3H well, the Fletch 5-8 #4H well and the Fletch
5-8 #5H well after the October 4, 2018 hearing before the Board.

91. Kraken filed an application with the Board to pool all
of the interest comprised of Sections 5 and 8, Township 25 North,
Range 59 East, MPM, Richland County, Montana in the summer of
2019.

92. The Board held a hearing on August 15, 2019 and granted
Kraken's application to pool all of the interests in Sections 5
and 8, Township 25 North, Range 59 East, MPM, Richland County,
Montana on the basis of surface acres for production of oil and
associated natural gas from the Bakken/Three Forks Formation. See

Exhibit "L" attached.

93. There is no valid, existing oil and gas lease in effect

15
Case 1:20-cv-00072-SPW-TJC Document 1 Filed 05/29/20 Page 16 of 21

on the Trust's minerals for the Bakken/Three Forks Formation in
the NE4SW4, SE4NW4, NW4SE4 of Section 5, Township 25 North, Range
59 East, MPM, Richland County, Montana.

COUNT I

Quiet Title Action

94. The Trust incorporates Paragraphs 1-95 as though fully
set forth in this place.

95. The Trust is the owner, in fee simple, of the entire
mineral estate in and under the NE4SW4, SE4NW4, NW4SE4 of Section
5, Township 25 North, Range 59 East, MPM, Richland
County, Montana (herein sometimes referred to as the "subject
property").

96. This action is a quiet title action against all persons,
known and unknown, including all named defendants who claim or
may claim any right, title, or interest, or lien on encumbrance
adverse to the Trust's subject property of depths below the
Ratcliffe formation pursuant to M.C.A § 70-28-101 et seq.

97. The real property involved is the mineral estate below
the Ratcliffe formation located in Richland County, Montana, more
particularly described as follows:

TOWNSHIP 25 NORTH, RANGE 59 EAST
Section 5: SENW, NW4SE4, NE4SW4

98. The Trust has been and now is the owner of the above
described mineral interest, the subject property.

99. The Trust believes and alleges that the Defendants claim

16
Case 1:20-cv-00072-SPW-TJC Document 1 Filed 05/29/20 Page 17 of 21

or assert, or may claim or assert, an interest or estate or lien
on the mineral estate, the subject property, described above by
virtue of the 1983 Lease attached hereto as Exhibit "A".

100. That each of said claims are invalid and without merit,
and that the Defendants have no right, title, estate or interest
in, or lien or encumbrance upon, the said subject
property or any part thereof, adverse to the Trust's mineral
interest.

COUNT II

DECLARATORY JUDGMENT

 

101. The Trust incorporates Paragraphs 1-102
as though fully set forth in this place.

102. A case and controversy exists between the parties that
warrants declaratory relief.

103. The Trust is entitled to a declaratory judgment
pursuant to M.C.A. § 27-8-201 et seg. that the subject property
owned by the Trust is owned free and clear of any lease, claim,
encumbrance or interest of the Defendants and anyone claiming an
interest in the subject property under or through the Defendants.

COUNT If
CONVERSION
104. The Trust incorporates paragraphs 1 through 105 as

though fully set forth in this place.

105. The Trust is the owner of the minerals in and under the

17
Case 1:20-cv-00072-SPW-TJC. Document 1 Filed 05/29/20 Page 18 of 21

subject property.

106. Kraken is the operator of the Fletch 5-8 #1H well, the
Fletch 5-8 #2H well, the Fletch 5-8 #3 well, the Fletch 5-8 #4
well and the Fletch 5-8 #5H well in Sections 5 and 8. Township 25
North, Range 59 East, Richland County, Montana (herein the
"Fletch wells").

107. As the owner of all the oil, gas and other minerals in
and under the subject property the Trust is entitled to all of
the minerals that have been produced and saved therefrom.

108. Defendants have no right, title or interest to the
subject property, or any of the oil, gas or other minerals
produced or saved therefrom.

109. The Defendants have converted and continue to convert
the Trust's property by producing oil, gas and/or other minerals
from the Fletch wells.

110. As a result of Defendants' conversion, the Trust has
suffered damages and continues to suffer damages as a direct and
proximate result of Defendants' exercise of dominion and control
over the subject property and the oil, gas and other minerals
produced and saved therefrom.

111. The Trust is entitled to the value of the property at
the time of conversion with interest, or the highest market value
of the property at any time between the conversion and the

verdict without interest at the option of the Trust under M.C.A.

18
Case 1:20-cv-00072-SPW-TJC Document 1 Filed 05/29/20 Page 19 of 21

§ 27-1-320.
COUNT IV
TRESPASS

112. The Trust incorporates Paragraphs 1-113 as though fully
set forth in this place.

113. The Defendants have committed a trespass upon the
subject property owned by the Trust in that the Fletch 5-8 #2
well through the Fletch 5-8 #5 well have physically penetrated
the subject property owned by the Trust without the Trust's
permission and without any legal right to do so.

114. A true and correct copy of the Fletch 5-8 #2 well
through the Fletch 5-8 #5 well is attached as Exhibit "M" showing
that these wells have physically trespassed across the subject
property which is Tract E on Exhibit "M".

115. As a result of the Defendants' trespass upon the
subject property the Trust has sustained damages.

COUNT V

ACTION FOR ACCOUNTING

 

116. The Trust incorporates Paragraphs 1-117 as though fully
set forth in this place.

117. Defendants are in possession of oil, gas and other
minerals, and proceeds from the sale of oil, gas and other
minerals that belong to the Trust, and records of the production.

118. The Trust is the rightful owner of all oil, gas and

19
Case 1:20-cv-00072-SPW-TJC Document 1 Filed 05/29/20 Page 20 of 21

other minerals that have been and continue to be produced from
the subject property.

119. The Defendants must be made to provide an accounting
for all oil, gas, and other minerals and the proceeds for all
oil, gas and other minerals to the Trust.

WHEREFORE, having fully set forth its claims, the Trust
prays for judgment as follows:

1. For a judgment quieting title to the subject property in
favor of the Trust and against all defendants;

2. For a judgment declaring that the subject property is
owned free and clear by the Trust, free and clear of any lease,
claim, encumbrance or interest of the Defendants or anyone
claiming under them and that Defendants have no claim, right,
title or interest in the subject property;

3. For a judgment declaring and adjudging that the Trust is
the absolute owner of the subject property and is entitled to the
guiet and peaceful possession of the subject property;

4. That the Defendants are permanently enjoined from
asserting any claim, estate, right, title, lien or interest in
the subject property by the 1983 Lease attached as Exhibit "A" as
amended by Exhibit "B" as the 1983 Lease has expired by its own
terms;

5. For a judgment against the Defendants who have converted

the Trust's oil, gas and other minerals for the value of the

20
Case 1:20-cv-00072-SPW-TJC Document 1 Filed 05/29/20 Page 21 of 21

minerals at the time of conversion or the highest market value of
the minerals between the time of conversion and the verdict;

6. For an amount of damages to compensate the Trust for the
trespass by the Defendants on the Trust's subject property;

7. For a judgment against the Defendants requiring an
accounting of any and all production and production proceeds that
any of them have received from all the Fletch wells since they
began producing, including repayment of all proceeds;

8. For prejudgment interest;

9. For costs of suit;

10. For attorney's fees to the extent they are allowed under
Montana law;
11. For such other and further relief as the Court may deem

just or equitable.

DATED this aa day of MAY ;, 2020.

 
   

 

G. o'fole II
O'TOOLE LAW FIRM
209 North Main Street

P.O. Box 529

Plentywood, MT 592540529
Phone: (406) 765-1630

Fax: (406) 765-2945
Email:otoole@otoolelawmt.com

Attorney for Plaintiff
Lund Mineral Trust

21
